 



Exhibit 10.1
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT
     This FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is
made as of November 7, 2007 by and among (a) Medical Properties Trust, Inc.
(“Holdings”), (b) MPT Operating Partnership, L.P. (the “Borrower”), (c) JPMorgan
Chase Bank, N.A. and KeyBank National Association, as the Lenders party hereto,
(d) JPMorgan Chase Bank, N.A. as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders, and (e) KeyBank National Association,
as Syndication Agent (in such capacity, the “Syndication Agent”).
     WHEREAS, Holdings, the Borrower, the Lenders, the Administrative Agent and
the Syndication Agent are parties to a Term Loan Credit Agreement dated as of
August 9, 2007 (the “Loan Agreement”), pursuant to which the Lenders made loans
to the Borrower on the terms and conditions set forth therein; and
     WHEREAS, the Borrower has requested that the Lenders extend the Maturity
Date under the Loan Agreement and the Lenders are willing to extend the Maturity
Date under the Loan Agreement on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment, the
parties hereto agree as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Loan Agreement.
     2. Amendment to Loan Agreement. As of the Effective Date (as defined in §4
hereof) the Loan Agreement is amended as follows:
     2.1. Maturity Date. The definition of “Maturity Date” set forth in
Section 1.1 of the Loan Agreement is amended by deleting the date “November 9,
2007” set forth therein and substituting the date “November 30, 2007” in place
thereof.
     3. Provisions Of General Application.
     3.1. Representations and Warranties. Holdings and the Borrower hereby
jointly and severally represent and warrant as of the date hereof that (a) each
of the representations and warranties of Holdings and the Borrower contained in
the Loan Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Loan Agreement or this Amendment
are true and correct in all material respects as of the date as of which they
were made and are true and correct in all material respects at and as of

 



--------------------------------------------------------------------------------



 



-2-
the date of this Amendment (except to the extent (i) of changes resulting from
transactions contemplated or not prohibited by the Loan Agreement or the other
Loan Documents, (ii) of changes occurring in the ordinary course of business, or
(iii) that such representations and warranties relate expressly to an earlier
date), (b) no Default or Event of Default exists on the date hereof (before and
after giving effect to this Amendment), and (c) this Amendment has been duly
authorized, executed and delivered by Holdings and the Borrower and is in full
force and effect as of the Effective Date, and the agreements and obligations of
Holdings and the Borrower contained herein constitute the legal, valid and
binding obligations of such Person, enforceable against it in accordance with
its terms, subject only to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and to the fact that the
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
     Holdings and the Borrower hereby further jointly and severally represent
and warrant as of the date hereof that the execution, delivery and performance
of this Amendment are within Holdings’ and the Borrower’s corporate or
partnership powers, as applicable, have been authorized by all necessary
corporate or partnership action, as applicable, and do not and will not
(a) require the consent or approval of its shareholders or partners, as
applicable, or such consent or approval has been obtained, (b) contravene either
its certificate of incorporation, by-laws, certificate of limited partnership or
agreement of limited partnership, as applicable, (c) violate any Requirement of
Law or Contractual Obligation of Holdings or the Borrower, or (d) result in, or
require, the creation or imposition of any Lien on any of the respective
properties or revenues of Holdings or the Borrower pursuant to any Requirement
of Law or Contractual Obligation (other than the Liens created by the Security
Documents).
     3.2. No Other Changes. Except as otherwise expressly provided or
contemplated by this Amendment, all of the terms, conditions and provisions of
the Loan Agreement remain unaltered and in full force and effect. The Loan
Agreement and this Amendment shall be read and construed as one agreement. The
making of the modifications in this Amendment does not imply any obligation or
agreement by the Administrative Agent or any Bank to make any other amendment,
waiver, modification or consent as to any matter on any subsequent occasion.
This Amendment shall be a Loan Document under the Loan Agreement.
     3.3. Governing Law. This Amendment shall be deemed to be a contract under
the laws of the State of New York. This Amendment and the rights and obligations
of each of the parties hereto are contracts under the laws of the State of New
York and shall for all purposes be construed in accordance with and governed by
the laws of such State (excluding the laws applicable to conflicts or choice of
law).

 



--------------------------------------------------------------------------------



 



-3-
     3.4. Assignment. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective permitted successors
and assigns.
     3.5. Counterparts. This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic transmission, with confirmation of receipt or
record of transmission, shall be effective as delivery of a manually executed
counterpart of this Amendment.
     4. Effectiveness of this Amendment. This Amendment shall become effective
on the date on which the following conditions precedent are satisfied (such date
being hereinafter referred to as the “Effective Date”):
     (a) Execution and delivery to the Administrative Agent of this Amendment by
each of the Lenders, Holdings, the Borrower and the Administrative Agent.
     (b) Execution and delivery to the Administrative Agent of a secretary’s
certificate of Holdings and the Borrower (i) either confirming that there have
been no changes to its organizational documents since August 9, 2007, or if
there have been changes to Holdings’ or the Borrower’s organizational documents
since such date, certifying as to such changes, and (ii) either certifying as to
resolutions and incumbency of officers or certifying that the resolutions
attached to and the incumbency certification set forth in its secretary’s
certificate dated as of August 9, 2007 and delivered to the Administrative Agent
remain unchanged and in full force and effect.
     (c) Delivery to the Administrative Agent by the Guarantors of the
Reaffirmation of the Guarantee and Collateral Agreement attached hereto.
[Remainder of page left blank intentionally]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first set forth above.

            MEDICAL PROPERTIES TRUST, INC.
      By:   /s/ R. Steven Hamner         Name:   R. Steven Hamner       
Title:   Executive Vice President and CFO        MPT OPERATING PARTNERSHIP, L.P.
      By:   /s/ R. Steven Hamner         Name:   R. Steven Hamner       
Title:   Executive Vice President and CFO     

Signature Page for First Amendment to Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender
      By:   /s/ Vanessa Chiu         Name:   Vanessa Chiu        Title:   Vice
President     

Signature Page for First Amendment to Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender
      By:   /s/ Laura Conway         Name:   Laura Conway        Title:   Vice
President   

Signature Page for First Amendment to Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



         

Each of the undersigned Guarantors, being the Guarantors under the Guarantee and
Collateral Agreement dated as of August 9, 2007 in favor of the Administrative
Agent (the “Guarantee and Collateral Agreement”), hereby acknowledges the
foregoing First Amendment to Term Loan Credit Agreement and reaffirms its
guaranty of the Guarantor Obligations (as defined in Guarantee and Collateral
Agreement) under the Loan Agreement and the other Loan Documents, each as
modified hereby or in connection herewith, in accordance with the Guarantee and
Collateral Agreement.

                      MEDICAL PROPERTIES TRUST, INC.    
 
               
 
  By:   /s/ R. Steven Hamner                               Name: R. Steven
Hamner             Title: Executive Vice President and CFO    
 
                    MPT OF REDDING, LLC
MPT OF CHINO, LLC
MPT OF SHERMAN OAKS, LLC
MPT OF BUCKS COUNTY, LLC
MPT OF VICTORVILLE, LLC
MPT OF BLOOMINGTON, LLC
MPT OF COVINGTON, LLC
MPT OF DENHAM SPRINGS, LLC
MPT OF DALLAS LTACH, LLC
MPT OF CENTINELA, LLC
MPT OF MONTCLAIR, LLC
MPT OF PORTLAND, LLC
MPT OF WARM SPRINGS, LLC
MPT OF VICTORIA, LLC
MPT OF LULING, LLC
MPT OF HUNTINGTON BEACH, LLC
MPT OF WEST ANAHEIM, LLC
MPT OF LA PALMA, LLC
MPT OF TWELVE OAKS, LLC
MPT OF SHASTA, LLC
MPT OF PARADISE VALLEY, LLC
MPT OF SOUTHERN CALIFORNIA, LLC
MPT OF INGLEWOOD, LLC    
 
                    By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
               
 
      By:   /s/ R. Steven Hamner    
 
                        Name: R. Steven Hamner             Title: Executive Vice
President and CFO    

Signature Page for First Amendment to Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



                      MPT OF BUCKS COUNTY, L.P.    
 
                    By:   MPT OF BUCKS COUNTY, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF DALLAS LTACH, L.P.    
 
                    By:   MPT OF DALLAS LTACH, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF CENTINELA, L.P.    
 
                    By:   MPT OF CENTINELA, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF MONTCLAIR, L.P.    
 
                    By:   MPT OF MONTCLAIR, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF WARM SPRINGS, L.P.    
 
                    By:   MPT OF WARM SPRINGS, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

Signature Page for First Amendment to Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



                      MPT OF VICTORIA, L.P.    
 
                    By:   MPT OF VICTORIA, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF LULING, L.P.    
 
                    By:   MPT OF LULING, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF HUNTINGTON BEACH, L.P.    
 
                    By:   MPT OF HUNTINGTON BEACH, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF WEST ANAHEIM, L.P.    
 
                    By:   MPT OF WEST ANAHEIM, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF LA PALMA, L.P.    
 
                    By:   MPT OF LA PALMA, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

Signature Page for First Amendment to Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



                      MPT OF TWELVE OAKS, L.P.    
 
                    By:   MPT OF TWELVE OAKS, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF SHASTA, L.P.    
 
                    By:   MPT OF SHASTA, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF PARADISE VALLEY, L.P.    
 
                    By:   MPT OF PARADISE VALLEY, LLC, its general partner    
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    
 
                    MPT OF SOUTHERN CALIFORNIA, L.P.    
 
                    By:   MPT OF SOUTHERN CALIFORNIA, LLC, its general partner  
 
 
               
 
      By:   MPT OPERATING PARTNERSHIP, L.P., its sole member    

Signature Page for First Amendment to Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



                              MPT OF INGLEWOOD, L.P.    
 
                            By:   MPT OF INGLEWOOD, LLC, its general partner    
 
                                By:   MPT OPERATING PARTNERSHIP, L.P., its sole
member    
 
                       
 
          By:   /s/ R. Steven Hamner                              
 
              Name:   R. Steven Hamner    
 
              Title:   Executive Vice President and CFO of MPT Operating
Partnership, L.P.    

Signature Page for First Amendment to Term Loan Credit Agreement

 